Citation Nr: 0615724	
Decision Date: 05/31/06    Archive Date: 06/06/06

DOCKET NO.  00-09 172	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Baltimore, Maryland


THE ISSUE

Entitlement to an increased rating for low back strain with 
right sacroiliac radiculopathy, currently evaluated as 20 
percent disabling. 


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S.M. Cieplak, Counsel


INTRODUCTION

The veteran served on active duty from July 1983 to May 1986.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a December 1999 decision by the RO in 
Washington, D.C., in which the RO continued the veteran's 
rating of 10 percent for recurrent back strain with right 
sacroiliac radiculopathy and determined that new and material 
evidence had not been submitted to warrant reopening a claim 
for service connection for a right knee condition.  A notice 
of disagreement (NOD) was received in February 2000, and a 
statement of the case (SOC) was issued in March 2000, and a 
substantive appeal was received from the veteran that same 
month.  The RO addressed additional evidence in a 
supplemental SOC (SSOC) issued in May 2001 but continued 
denial of the claims. 

In November 2001, a hearing was held before a Member of the 
Board (now Veterans Law Judge) who was designated by the 
Chairman of the Board to conduct the hearing and decide the 
issues on appeal.  See 38 U.S.C.A. § 7107(c) (West 2002).  A 
transcript of the hearing is of record.  

In January 2002, although the Board determined that new and 
material evidence had been submitted to reopen a claim of 
entitlement to service connection for a right knee 
disability, the Board denied entitlement to service 
connection for a right knee disability on a de novo basis.  
The Board also granted entitlement to an increased evaluation 
of 20 percent for low back strain with right sacroiliac 
radiculopathy.  

The veteran appealed the January 2002 Board decision to the 
United States Court of Appeals for Veterans' Claims (Court).  
Upon an April 2003 Joint Motion for Partial Remand, filed by 
both the VA Secretary and counsel for the appellant, the 
Court issued an Order granting the Motion for Partial Remand, 
vacating that part of the January 2002 Board decision which 
denied service connection for a right knee disorder, and 
denied entitlement to an evaluation in excess of 20 percent 
for low back strain with right sacroiliac radiculopathy.  In 
October 2003, the Board, as directed by the Court Order, 
remanded the case to the RO for further development and 
adjudicative action.

The claims file was temporarily  transferred to the RO in 
Baltimore, MD, in February 2004, and that RO still retains 
jurisdiction over the claim on appeal. 

In August 2004 - for the purpose of implementing the January 
2002 Board decision, the RO, in pertinent part, issued a 
rating decision wherein it assigned an increased evaluation 
of 20 percent for low back strain with right sacroiliac 
radiculopathy effective from July 2, 1999, the date of claim.  
The RO also determined that new and material evidence had 
been submitted to reopen a claim of entitlement to service 
connection for a right knee disorder, and denied entitlement 
to service connection for a right knee disorder de novo on 
the merits.  The foregoing decisions were continued, as 
reflected in December 2004 SSOC.

The case was again before the Board in March 2005, at which 
time a rating in excess of 20 percent was denied for the 
service connected back disability, and the claim of service 
connection for right knee disorder was Remanded for 
additional development, and that claim remains pending at the 
agency of original jurisdiction.  The veteran appealed only 
that portion of the Board's decision relating to the assigned 
rating for the back disability to the Court.  Pursuant to a 
Joint Motion, the Court issued an Order in August 2005 
Vacating the Board's decision and granting the Motion for 
Partial Remand for further disposition in accordance with the 
Joint Motion.  

By a February 2006 letter, the Board informed the appellant 
that the Veterans Law Judge who presided over his November 
2001 hearing was no longer employed by the Board, that the 
law required the Veterans Law Judge who heard his testimony 
participate in any decision made on appeal, and that he had a 
right to another hearing by another Veterans Law Judge.  He 
responded that he did not want another hearing.  As such, the 
Board can continue with its review without prejudice to the 
appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished. 

2.  Medical evidence prior to September 23, 2002 does not 
reflect more than moderate intervertebral disc syndrome; 
medical evidence prior to September 26, 2003, does not 
reflect severe lumbosacral strain or more than moderate 
limitation of motion, including as due to pain. 

3.  Medical evidence since September 23, 2002, does not show 
that the appellant has separately ratable neurological 
manifestations of the service-connected lumbar spine 
disorder, or that he had any qualifying incapacitating 
episodes due to his spinal disorder during the previous 
twelve months.

4.  Medical evidence since September 26, 2003, does not show 
that the appellant has forward flexion of the thoracolumbar 
spine 30 degrees or less or more severe symptomatology.


CONCLUSION OF LAW

The criteria for a rating in excess of 20 percent for low 
back strain with right sacroiliac radiculopathy have not been 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.40,  4.45, 
4.49, 4.71, 4.71a, Diagnostic Codes 5292, 5293, 5295 (as in 
effect prior to September 26, 2003); and Diagnostic Code 5293 
(as in effect since September 23, 2002, and then renumbered 
as Diagnostic Code 5243, effective September 26, 2003); and 
Diagnostic Codes 5235-5243 (as in effect since September 26, 
2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).  
To implement the provisions of the law, VA promulgated 
regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2005).  The VCAA and its implementing regulations include, 
upon the submission of a substantially complete application 
for benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define 
the obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159(c).

The Board finds that all notification and development action 
needed to render a fair decision on the claim for a rating in 
excess of 20 percent for low back strain with right 
sacroiliac radiculopathy has been accomplished.

In a notice letters of December 2003 and April 2004 , the 
December 1999 rating decision, the March 2000 SOC and the 
SSOCs issued in May 2001 and December 2004, the RO notified 
the veteran and his representative of the legal criteria 
governing the claim, and the bases for the denial of the 
claim; the SOC and SSOC's addressed the evidence that had 
been considered in connection with the appeal.  After each, 
they were afforded ample opportunity to respond.  Hence, the 
Board finds that the veteran has received sufficient notice 
of the information and evidence needed to support each of the 
claims on appeal, and has been afforded ample opportunity to 
submit information and evidence.

The Board also finds that the December 2003 notice letter, 
along with the April 2004 notice letter, satisfy the 
statutory and regulatory requirement that VA notify a 
claimant what evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by VA.  
See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b)).  In the December 2003 letter, the RO 
notified the veteran that VA was required to make reasonable 
efforts to obtain medical records, employment records, or 
records from other Federal agencies; requested that the 
veteran identify and provide the necessary releases for any 
medical providers from whom he wanted the RO to obtain and 
consider evidence; and invited the veteran to submit 
additional evidence in support of his claims.  These points 
were reiterated in the April 2004 letter.  The latter notice 
letter also specified that the veteran should send in all 
evidence that he had to support his claim; that the RO would 
obtain any private medical records for which sufficient 
information and authorization was furnished; and that the RO 
would also obtain any pertinent VA records if the veteran 
identified the date(s) and place(s) of treatment. 

In the decision of Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the United States Court of Appeals for Veterans 
Claims (Court) held that proper VCAA notice should notify the 
veteran of: (1) the evidence that is needed to substantiate 
the claim(s); (2) the evidence, if any, to be obtained by the 
VA; (3) the evidence, if any, to be provided by the claimant; 
and (4) a request by the VA that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim(s).  As explained above, all four content of notice 
requirements have been met in the instant appeal.

Pelegrini also  held that the plain language of 38 U.S.C.A. § 
5103(a) (West 2002), requires that notice to a claimant 
pursuant to the VCAA be provided "at the time" that, or 
"immediately after," the Secretary receives a complete or 
substantially complete application for VA-administered 
benefits.  In that case, the Court determined that VA had 
failed to demonstrate that a lack of such a pre-adjudication 
notice was not prejudicial to the claimant.  

In the matters now before the Board, the documents meeting 
the VCAA's notice requirements were provided to the veteran 
after the December 1999 rating action on appeal.  However, 
the VCAA was not enacted until some years after the rating 
action on appeal and, therefore, could not have been provided 
prior to the adverse rating.  Notwithstanding, the Board 
finds that, with respect to this matter, any delay in issuing 
section 5103(a) notice was not prejudicial to the veteran 
because it did not affect the essential fairness of the 
adjudication, in that the claims were fully developed and  
re-adjudicated after notice was provided.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
No. 05-7157 (Fed. Cir. Apr. 5, 2006).  In this regard, as 
indicated above, in the December 2003 and April 2004 notice 
letters, the RO advised the veteran of VA's responsibilities 
to notify and assist him in his claims.  Moreover, the March 
2000 SOC along with the May 2001 SSOC notified the veteran 
what was needed to substantiate his claim and also identified 
the evidence that had been considered with respect to the 
claim.  After the notice letters, SOC, and May 2001 SSOC, the 
veteran was afforded opportunities to respond.  Thereafter, 
the RO readjudicated the veteran's claims on the basis of all 
the evidence of record in an August 2004 rating and as 
reflected in the December 2004 SSOC.  

More recently, on March 3, 2006, during the pendency of this 
appeal, the Court issued a decision in the consolidated 
appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), which held that, in rating cases, a claimant must be 
informed of the rating formula for all possible schedular 
ratings for an applicable rating code.  In this case, the 
Board notes that this was accomplished in the SOC and SSOCs, 
and that this suffices for Dingess/Hartman.  The Court also 
held that VA notice must include information regarding the 
effective date(s) that may be assigned.  In this case, such 
notice has not explicitly been provided.  However, as 
indicated below, the Board is considering the severity of the 
veteran's lumbar disorder, since the date of the claim for an 
increased rating, and the record reflects no suggestion 
whatsoever that either the veteran or his representation is 
challenging the date of his claim for increase.  Given these 
facts, the Board finds that the RO's omission in this regard 
is, effectively, harmless.  Id.

The Board also points out that there is no indication 
whatsoever that any additional action is needed to comply 
with the duty to assist the veteran in connection with the 
claim on appeal.  

The Board also points out that service medical records and 
private medical records have been obtained and associated 
with the claims file, and that the veteran has been given 
ample opportunities to submit evidence to support his claim, 
which he has done.  The RO arranged for the veteran to 
undergo multiple VA examinations, the reports of which are 
associated with the claims file.  The veteran's Board hearing 
transcript is also of record.  Significantly, neither the 
veteran nor his representative has identified, and the record 
does not otherwise indicate, any existing pertinent records, 
in addition to those noted above, that need to be obtained.

The Board also finds that there is no basis for further 
developing the record to create any additional evidence in 
connection with the claim on appeal.  During the April 2004 
hearing before RO personnel, the veteran requested an 
examination.

Under these circumstances, the Board finds that there is no 
prejudice to the veteran in proceeding, at this juncture, 
with a decision on the claim on appeal.


II.  Factual Background

Private treatment records from Kaiser Permanente dated June 
22, 1999 report that the veteran aggravated his back pushing 
mail carts that weighed anywhere from 40 to 1600 pounds 
during his civilian employment.  At the time of that report 
he was on temporary full disability.  The examiner reported 
that he was attempting to return him to a light duty work 
status.  His history included a 1985 exacerbation while 
sitting for a prolonged period at an Amway presentation and a 
motor vehicle accident in 1989.  In May 1999, the assessment 
was chronic back syndrome, lumbar strain, with occasional 
complaints of lumbar spasms.  Private chiropractic records of 
1999 show treatment for right sacroiliac syndrome and lumbar 
facet dysfunction, with "possible" sciatica.  

A chiropractic report dated on June 30 1999 and one from July 
1, 1999 reflect that the veteran was then able to work full 
time on a light duty status.  In July 1999, he reported that 
that doing light duty at work caused back pain, described as 
moderate to mild.  

On VA examination of October 1999 the veteran was noted to 
walk without a limp but with a stiff torso.  He reported 
lumbosacral pain without radiculopathy, but, on straight leg 
raising, there was no pain or radiculopathy.  He reported to 
the examiner that he has stopped physical therapy "because 
he wans to see what the VA was going to do for him."  He 
claimed that his back strain had occurred on July 8, 1999.  
The veteran reported muscular tightness in the low back, with 
radiculopathy, on torso flexion to 90 degrees.  The examiner 
noted that the veteran presents consistently with low back 
strain only.  Although a diagnosis of sciatica was also 
entered, the examiner expressed concern that the veteran had 
stopped his exercise therapy, as prescribed by his treating 
physician-a voluntary cessation of recommended treatment, 
intending to present himself in an unfairly "poor light" for 
the purpose of substantiating his subjective complaint for 
increased VA compensation. 

Private treatment records from January 2000 reflect the 
veteran denied right lower extremity weakness, paresthesia or 
frequent pain other than occasional pain in the right knee 
and great toe.  He had no changes in bowel, bladder or 
sphincter control but did describe some penile erectile 
dysfunction.  Lumbar flexion at end range and also right 
sided bending caused some right sided back ache.  
Neurological examination showed full and symmetrical knee and 
ankle jerks.  Muscle and sensory testing was entirely normal.  
Straight leg raising was negative.  The examiner noted that 
although the veteran described right lower extremity 
symptoms, definite signs of neurological impairment or dural 
tension were absent. 

A private MRI was afforded in February 2000, which produced 
the impression of degenerative disc disease at L5-S1 with a 
central anular tear and associated disc bulge which minimally 
impinges upon the right S1 nerve root.  

He was afforded a private evaluation in February 2000.  He 
reported lower back pain and radiating into his right 
buttock.  On palpation, moderate to severe spasm and 
tenderness was noted in the lumbar area.  On active testing, 
lumbosacral flexion was measured to 55 degrees; extension was 
to 18 degrees; right lateral flexion was to 32 degrees; left 
lateral flexion was to 33 degrees; rotation was to 35 degrees 
bilaterally.  All of the lumbar motions were reported to 
cause sharp pain in the lower lumbar region, with radiation 
to the right buttock and groin.  Supine straight leg raising 
was positive at 30 degrees on the right and 60 degrees on the 
left.  The right L-5 dermatome (top of the foot) was found to 
be hypoesthetic via light touch.  All of the other dermatomes 
were unremarkable.  The right TFL, psoas, gluteus maximus and 
quadriceps strength was noted to be 4/5 with all other muscle 
strengths normal.  All reflexes were normal.  Assessment was 
that the veteran was improving.

The veteran has submitted several sick excuse slips from 
February 2000, which reflect approximately 6 days medically 
approved absence in February 2000.

He was afforded a private re-evaluation in March 2000.  He 
reported that he had less pain and found it easier to move 
since restarting treatment.  He reported constant pain 
varying from mild to moderate as well as tenderness in his 
groin area.  He reported occasional bladder control problems.  
He reported still being on light duty at work.  On active 
testing, lumbosacral flexion was measured to 60 degrees; 
extension was to 20 degrees; right lateral flexion was to 30 
degrees; left lateral flexion was to 40 degrees; rotation was 
to 40 degrees bilaterally.  All of the lumbar motions were 
reported to cause mild to moderate pain in the lower lumbar 
region, with radiation to the right buttock and groin.  
Supine straight leg raising was positive at 50 degrees on the 
right and negative on the left with hamstring tightness at 75 
degrees.  The right L-5 dermatome (top of the foot) was found 
to be hypoesthetic via light touch.  All of the other 
dermatomes were unremarkable.  The right TFL, psoas, gluteus 
maximus and quadriceps strength was noted to be 4 with all 
other muscle strengths normal.  All reflexes were normal.  
Assessment was "Condition has improved.  Light duty appears 
to have decreased the symptoms."

Medical findings were reported on private examination in 
November 2000.  At that time, range of motion of the back was 
within normal limits, there was no lumbosacral tenderness and 
no muscle spasm.  The impression was degenerative joint 
disease of the lumbosacral spine, herniated nucleus pulposus, 
and disc tear with secondary intermittent myalgia.  The 
veteran was noted to be limited to light work with no 
lifting, pushing, pulling, or carrying more than 30 pounds 
intermittently, and 20 pounds continuously.  He denied right 
lower extremity weakness, paresthesia or frequent pain other 
than occasional pain in the right knee and great toe.  Lumbar 
flexion caused some right sided back ache at end of range of 
motion.  Neurological examination was essentially normal.  
The examiner noted that although the MRI showed impairment, 
examination by two independent observers was completely 
within normal limits at the time of the November 2000 
examination.  The veteran was found to be at maximum medical 
improvement.  The examiner noted that the veteran's history 
of a flare-up in early February 2000.  Although the veteran 
reported that he was gradually improving, his back had no 
point tenderness.  He was negative for sciatica.  Sensation 
to pinprick, straight leg raising, strength and reflexes were 
entirely normal by April 6, 2000.  

On VA examination of January 2001. the veteran reported back 
pain several times a week, only occasionally extending down 
to the right leg and foot.  The examiner objectively found 
minimal tenderness along the right paraspinous muscles in the 
lumbar sacral region.  There was no weakness, redness, heat, 
abnormal movement, or guarding of movement.  The musculature 
of the back appeared normal, and the veteran had only a 
slight postural abnormality with exaggerated kyphosis of the 
lumbosacral spine.  No neurologic abnormalities were shown on 
examination, and range of motion testing revealed full and 
painless range of motion with forward flexion.  Backward 
extension was from 0 to 10 degrees, which was minus 20 
degrees secondary to increased pain.  Left and right lateral 
rotation was from 0 to 40 degrees without pain or weakness.  
Left and right rotation was from 0 to 35 degrees without any 
pain or weakness.  Normal X-ray studies were obtained.  The 
diagnosis was "lumbar pain" with decreased range of motion 
and degenerative disc disease of L5-S1 as per MRI findings of 
February 2000.

At his November 2001 Board hearing, the veteran testified 
that although he had had muscle spasms in 1999, upon 
treatment, his back improved until early 2000.  While he 
indicated that he missed 9 months of work in 1999 and 2000, 
he had been able to work 40 hours a week in the past year 
(2001).  The veteran also submitted an Absence Analysis from 
calendar 1999, which reflects far and away greater leave 
usage prior to when the claim for increased rating was filed 
and only occasional sick leave usage thereafter.  

On VA evaluation in February 2004, the impression was that 
the veteran had a "possible" lumbosacral back sprain which 
was "mild" in severity.  An additional impression was 
possible L5-S1 radiculopathy on the right, according to 
history, which also was "mild" in severity.

A VA examination in May 2004 included MRI testing, which 
revealed a normal lumbar spine, except for a broad-based disc 
bulge at L5-S1, with no evidence of disc herniation or 
stenosis.  The veteran had normal neurologic reflexes, normal 
strength and sensation, and a normal gait.  Although the 
veteran reported a sharp pain and a burning sensation in the 
right lower back at the L5-S1 area, he admitted that he was 
not receiving any sort of treatment recently.

The veteran also indicated that he continues to work at the 
U.S. Post Office in a position which requires no lifting 
above 20 pounds.  The examiner noted some tightness of the 
lumbar back muscles.  Forward flexion was to 90 degrees, with 
some pain, with extension to 20 degrees, lateral bending to 
25-30 degrees on either side, and rotation to 50-60 degrees 
to either side, with some pain.  His right calf measured 
slightly larger than the left calf, and right thigh was 
slightly smaller than the left.  Motor function of the legs 
were 5/5.

The May 2004 VA examination report includes the examiner's 
medical opinion that the veteran was not observed to have any 
weakened movement, excessive fatigability, or incoordination 
of the lumbar spine.  There was loss of additional extension 
of the lumbar spine of 10 degrees and rotation of about 20 
degrees to either the right or left, secondary to complaints 
of pain.  Significantly, the veteran admitted that his last 
flare-up was in 1999.  Although the veteran's complaints of 
numbness of the bottom of the right foot and up the posterior 
right leg was thought to possibly be related to nerve 
pressure at the lumbar spine, it was noted that the veteran 
gave no complaint of symptoms compatible with lumbar 
radiculopathy.


III.  Legal Background

Disability evaluations are determined by comparing a  
veteran's present symptomatology with criteria set forth in  
the VA's Schedule for Rating Disabilities, which is based on  
average impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  When a question arises as to which of two 
ratings apply under a particular diagnostic code, the higher 
evaluation is assigned if the disability more closely  
approximates the criteria for the higher rating.  38 C.F.R. § 
4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3.  

The primary concern in a claim for an increased evaluation is 
the present level of disability.  See Francisco v. Brown, 7 
Vet. App. 55 (1994).  In Francisco, the Court stated that 
although a rating specialist was directed to review the 
recorded history of a disability in order to make an accurate 
evaluation, the regulations did not give past medical reports 
precedence over current findings.  Francisco, 7 Vet. App. at 
58.  Hence, for purposes of application of the schedular 
criteria, the Board assigns the greater weight of probative 
value to the recent VA compensation examination conducted in 
May 2004.  The recent examination is also relevant and 
adequate.  See Powell v. West, 13 Vet. App. 31 (1999).  

For the period to prior to September 26, 2003, the veteran's 
low back strain with S-1 radiculopathy was rated as 20 
percent disabling under 38 C.F.R. § 4.71a, Diagnostic Code 
5295.  

During the course of this appeal, VA renumbered pertinent 
rating provisions and revised the criteria for evaluation of  
orthopedic disabilities of the spine.  Effective September 
23, 2002, the criteria for rating intervertebral disc 
syndrome (IVDS) was revised, and, effective September 26, 
2003, VA revised the criteria for rating all disabilities of 
the  spine, including IVDS.  As there is no indication that 
the revised criteria are intended to have retroactive effect, 
VA has a duty to adjudicate the claims only under the former 
criteria for any period prior to the effective date of the 
new provisions, and to consider the  revised criteria for the 
period beginning on the effective date of the new provisions.  
See Wanner v. Principi, 17 Vet. App. 4, 9 (2003); DeSousa v. 
Gober, 10 Vet. App. 461, 467  (1997).  See also VAOPGCPREC 3-
2000 (2000) and 7-2003 (2003).  

In this case, the RO has considered the veteran's claims for 
an increased disability rating under both the former and 
revised schedular criteria (see March 2000 SOC and December 
2004 SSOC); as such, there is no due process bar to the Board 
doing likewise.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).  If an increase is warranted on the basis of the 
revised criteria, the effective date of the increase cannot 
be earlier than the effective date of the revised criteria.  
See VAOGCPREC 3-2000; 65 Fed. Reg. 33422 (2000).  

In evaluating the veteran's disability, the Board has 
considered not only the criteria of Diagnostic Code 5295 (as 
in effect prior to September 26, 2003), but also the criteria 
of other potentially applicable former and revised diagnostic 
codes.  At the outset, however, the Board notes that, in the 
absence of any evidence of arthritis, a fractured vertebra 
(or residuals thereof), or ankylosis of the lumbar spine,  
consideration of former Diagnostic Codes 5003, 5285, 5286, or 
5289, respectively, or under comparable provisions of the 
General Rating Formula for rating diseases and injuries of 
the spine, in effect as of September 26, 2003, is 
unnecessary.  Also as explained in more detail below, the 
Board finds that the record presents no basis for a higher 
evaluation of the veteran's disability as disc syndrome, 
under Diagnostic Code 5293 (renumbered Diagnostic Code 5243).

Prior to September 26, 2003, Diagnostic Code 5295 provided 
that a 20 percent rating for lumbosacral strain was assigned 
for muscle spasm on extreme forward bending, or loss of 
lateral spine motion, unilateral, in standing position; and a 
40 percent rating was assigned for severe lumbosacral strain, 
with listing of the whole spine to the opposite side, 
positive Goldthwait's sign, marked limitation of forward  
bending in standing position, loss of lateral motion with 
osteo-arthritic changes, or narrowing or irregularity of 
joint space, or some of the above with abnormal mobility on 
forced motion.

The Board has (as the RO has done), considered, 
alternatively, the provisions of Diagnostic Code 5292, 
pertaining to limitation of motion of the lumbar spine, in 
evaluating the disability under consideration.  Prior to 
September 26, 2003, that code provided for a 20 percent 
rating for moderate limitation of motion, and a 40 percent 
rating for severe limitation of motion.  

Prior to September 23, 2002, IVDS was rated under Diagnostic 
Code 5293 as follows:  Mild IVDS was rated as 10 percent 
disabling.  Moderate IVDS with recurring attacks was rated as 
20 percent disabling.  Severe IVDS, with recurring attacks 
and intermittent relief, was rated as 40 percent disabling.  
Pronounced IVDS, with persistent symptoms compatible with 
sciatic neuropathy with characteristic pain and demonstrable 
muscle spasm, absent ankle jerk or other neurological 
findings appropriate to the site of the diseased disc, with 
little intermittent relief, was rated as 60 percent 
disabling. 

Under the former and revised criteria, the terms "mild," 
"moderate" and "severe" are not defined in the rating 
schedule; rather than applying a mechanical formula, VA must 
evaluate all the evidence to the end that its decisions are 
"equitable and just."  38 C.F.R. § 4.6. 

The Board also points out that, when evaluating 
musculoskeletal disabilities, VA may, in addition to applying 
schedular criteria, consider granting a higher rating in  
cases in which functional loss due to pain, weakness, excess 
fatigability, or incoordination is demonstrated, and those 
factors are not contemplated in the relevant rating criteria.  
See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet.  
App. 202, 204-07 (1995).

Effective September 26, 2003, the General Rating Formula for 
evaluating disease and injuries of the spine provides for 
evaluation of the back disabilities (referenced in renumbered 
sections 5235 to 5243) primarily on the basis of limited 
motion, ankylosis and/or neurological symptoms, or, 
alternatively, for disc disease, on the basis of the 
frequency and severity of incapacitating episodes.  See 38 
C.F.R. Part 4 (2005).

Historically, the veteran's service-connected back strain 
with S1 radiculopathy has been evaluated under Diagnostic 
Code 5295 since service connection was established pursuant 
to a June 1989 rating.  See 38 C.F.R. § 4.71a, Diagnostic 
Code 5295 (1988).  The present appeal stems from a claim for 
increase filed in July 1999.  


IV.  Analysis

Initially, the Court has directed that the Board address the 
veteran's November 2001 testimony and asserted absences from 
employment because of back problems (claimed as some 9 months 
of lost work over the period from 1999 to 2000).  After 
careful examination of the record, the Board finds that 
asserted absences are controverted by the record.  The leave 
usage record for calendar 1999 does not support any 
appreciable work absence attributable to sick leave after the 
claim was filed or, for that matter, anything approximating 
such extensive loss of work time before the claim was filed.  
The Board also observes that the veteran apparently suffered 
a back exacerbation in February 2000 and has submitted 
pertinent treatment records as well as several sick excuse 
slips from February 2000.  Significantly, however, those 
latter slips authorize only approximately 6 days medically 
approved absence in February 2000 and reflect that the 
veteran could return to work thereafter.  March medical 
record reflects that the veteran had resumed employment at 
light duty.  Accordingly, the record flies in the face of the 
veteran's assertion as to such an extensive loss of work as 
was claimed in the November 2001 sworn testimony.  Moreover, 
as reflected above, the veteran lacked any appreciable 
symptomatology from early April 2000 forward to the present, 
which supports the conclusion that he did not lose additional 
time genuinely attributable to any back pathology thereafter.  
In fact, the foregoing together with the veteran's voluntary 
cessation of recommended treatment, intending to present 
himself in an unfairly "poor light" for the purpose of 
substantiating his subjective complaint for increased VA 
compensation, as reported in the October 1999 VA examination, 
support the conclusion that the veteran has exaggerated his 
symptomatology and undermines the veteran's credibility as 
well.  

For the period between July 1999 and prior to September 2003, 
the Board notes that the medical evidence, by and large, does 
not support any appreciable symptomatology associated with 
the veteran's back disorder.  Initially, it is noted that the 
exacerbation giving rise to the claim for increased rating 
has been attributed to a post military service civilian work 
related injury, i.e. pushing carts weighing up to 1600 
pounds, and little, if any, medical evidence has been 
submitted to support that the exacerbation bears any notable 
relationship to the veteran's service connected disorder.  
Nonetheless, from the date of claim in July 1999 until 
February 2000 and from April 2000 to September 2003, 
essentially normal range of motion has been reported.  

The Board also observes that while the veteran asserted 
experiencing pain, no appreciable clinical findings support 
the veteran's claimed pain.  For example, on VA examination 
of October 1999, although the veteran reported back pain, 
there was no lumbosacral pain and no radiculopathy on 
straight leg raising.  Likewise, private treatment records 
from January 2000 are essentially negative for any 
appreciable pathology; lumbar flexion at end range and also 
right sided bending caused only "some" right sided back 
ache; neurological examination showed full and symmetrical 
knee and ankle jerks; muscle and sensory testing was entirely 
normal; straight leg raising was negative.  The examiner 
noted that although the veteran described right lower 
extremity pain, the examiner could find no signs of 
neurological impairment.  In March/April 2000, the 
examination reports, likewise, do not support any appreciable 
pathology.  

Throughout the foregoing periods, the veteran demonstrated 
practically full range of motion.  Certainly no medical 
evidence demonstrates or approximates a higher evaluation 
under the old version of Diagnostic Codes 5293 while it was 
in effect, which requires for greater than a 20 percent 
evaluation, a severe or greater IVDS with recurring attacks 
with only intermittent relief or more severe symptomatology 
as defined above; or, until September 26, 2003 more than 
moderate limitation of spine motion under Diagnostic Code 
5292 for greater than a 20 percent evaluation thereunder; or 
more than a 20 percent evaluation under Diagnostic Code 5295, 
which requires severe lumbosacral strain with listing of the 
whole spine to the opposite side, a positive Goldthwaite's 
sign, marked limitation of forward bending in a standing 
position, loss of lateral motion with osteoarthritic changes, 
or narrowing or irregularity of the joint space, or if only 
some of these manifestations are present if there is also 
abnormal mobility on forced motion.  

With respect to the period from February 2000 to April 2000, 
that period has been described as taking in a "flare-up".  
See November 2000 private examination.  Nevertheless, the 
veteran was essentially described as "improving" during 
that period (with notable improvement even as early as March 
2000).  The Board considers the time span as relatively 
brief, and the record supports only a few days authorized 
sick leave, with the veteran presumably working the balance 
of the time.  Moreover, the veteran, according to the April 
and November private medical reports, appears to have 
achieved a full recovery.  

It bears emphasis that the appeal derives from an increased 
rating claim and not an appeal from the assignment of an 
original initial rating for the disability at issue.  The 
veteran's representative, nevertheless, implies that 
application of staged ratings would be appropriate pursuant 
to Fenderson v. West, 12 Vet. App. 119 (1999).  However, 
except in the case of the assignment of an initial rating, 
the Board notes that an increase in disability that is 
"ascertainable" for the purposes of an increased disability 
rating not only must be an increase to a higher level of 
disability as described in the rating criteria but also must 
be shown by the evidence of record to be more than an acute 
or episodic exacerbation of an otherwise lesser degree of 
disability.  See Fenderson at 126 (distinguishing between an 
initial or "original" rating and an "increased" rating and 
holding that, where a veteran appealed the original or 
initial rating assigned for a disability, "staged" ratings 
could be assigned for separate periods of time based on facts 
found) and Francisco v. Brown, 7 Vet. App. 55, 58 (1994) 
(Where an increase in the disability rating is at issue, the 
present level of the veteran's disability is the primary 
concern, i.e. past medical reports are not given precedence 
over the current medical findings).  See also Degmetich v. 
Brown, 104 F.3d 1328, 1331 (Fed. Cir. 1997).  The VA has a 
mechanism for compensating periods of acute exacerbation by 
means of the award of paragraph 29 benefits.  See 38 C.F.R. 
§ 4.29.  The foregoing supports the Board's conclusion that 
the period from February 2000 to April 2000 represents only 
an acute or episodic exacerbation of an otherwise lesser 
degree of disability.  Such a single episodic exacerbation 
does not warrant a higher evaluation.

For the period prior to September 2003, the veteran's 
service-connected lumbar strain is not shown to cause 
limitation of motion warranting a higher evaluation or 
include recurring attacks with only intermittent relief, and 
a disability that is best described as "severe" is not shown.  
In light of the Board's assessment as to the veteran's 
diminished credibility together with the lack of clinical 
support vis-à-vis the veteran's complaints of pain, the Board 
considers that no further consideration is warranted for the 
veteran's pain complaints in accordance with the rating 
criteria, and section 4.40 and 4.45 and DeLuca-mandated 
consideration


As noted above, effective September 23, 2002, IVDS (still 
rated under Diagnostic Code 5293) was to be evaluated by one 
of two alternative methods.  First, the disability could be 
rated on the basis of the total duration of incapacitating 
episodes over the previous 12 months.  Alternatively, IVDS 
could be rated by combining under 38 C.F.R. § 4.25 separate 
evaluations for its chronic orthopedic and neurologic 
manifestations along with evaluations for all other 
disabilities, whichever method results in the higher 
evaluation.  For purposes of evaluation under Diagnostic Code 
5293, an incapacitating episode is a period of acute signs 
and symptoms due to IVDS that requires bed rest prescribed by 
a physician, and "chronic orthopedic and neurologic 
manifestations" means orthopedic and neurological signs and 
symptoms resulting from IVDS that are present constantly or 
nearly so.  38 C.F.R. § 4.71a, Diagnostic Code 5293, Note (1) 
(2003).  

There is no medical support for the veteran experiencing any 
incapacitating episodes as defined above in the VA 
examinations from 2001 or 2004.  Moreover, as noted in the 
January 2001 or May 2004 VA examination report, the veteran 
had normal neurological examinations.  There is no indication 
that the veteran was prescribed bedrest for his 
manifestations.  The veteran has continued to attend work 
presumably full-time during the entire period since the new 
criteria were adopted.  As the evidence thus establishes that 
the veteran has not suffered an incapacitating episode, there 
is no basis for evaluating the disability under this method 
at any time since September 23, 2002.

As indicated above, under the criteria in effect since 
September 23, 2002, VA could also evaluate any associated 
objective neurological abnormalities, including, but not 
limited to, bowel or bladder impairment, separately, under 
an appropriate diagnostic code.  See 38 C.F.R. § 4.71a, 
General Rating Formula for Diseases and Injuries of the 
Spine, Note (1) (2005).  Here, however, there is no 
objective evidence of any separately ratable neurological 
manifestation associated with the service-connected 
disability.  The veteran has not alleged bowel or bladder 
impairment during this period.  VA examinations have shown 
no muscular reflex abnormalities or sensory abnormalities, 
and any neurological symptoms shown are not shown to be 
separately ratable.  Hence, the method of combining the 
ratings for orthopedic and neurological manifestations would 
not result in more than a 20 percent rating at any time 
since September 23, 2002.  

Effective September 26, 2003, the diagnostic code for IVDS 
has been renumbered Diagnostic Code 5243.  However, the 
criteria for rating all spine disabilities, to include IVDS, 
are now set forth in a General Rating Formula for Diseases 
and Injuries of the Spine.  The revised criteria continue to 
provide that IVDS is rated under the "incapacitating 
episode" methodology or by combining the ratings for 
orthopedic or neurological manifestations, already discussed 
above, or alternatively, under the General Rating Formula.  

The general formula provides and now defines normal range of 
motion for the various spinal segments for VA compensation 
purposes.  Normal forward flexion of the thoracolumbar spine 
is zero to 90 degrees, extension is zero to 30 degrees, left 
and right lateral flexion are zero to 30 degrees, and left 
and right lateral rotation are zero to 30 degrees.  The 
combined range of motion refers to the sum of the range of 
forward flexion, extension, left and right lateral flexion, 
and left and right rotation.  The normal combined range of 
motion of the thoracolumbar spine is 240 degrees.  The normal 
ranges of motion for each component of spinal motion are the 
maximum that can be used for calculation of the combined 
range of motion.  See 38 C.F.R. § 4.71a, General Rating 
Formula for Diseases and Injuries of the Spine,  Note (2), as 
added by 68 Fed. Reg. 51,454 (Aug. 27, 2003).

With or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease, the revised 
rating criteria provide a 100 percent rating for unfavorable 
ankylosis of the entire spine; and a 50 percent rating for 
unfavorable ankylosis of the entire thoracolumbar spine.

The criteria for a 40 percent rating are: unfavorable 
ankylosis of the entire cervical spine; or, forward flexion 
of the thoracolumbar spine 30 degrees or less; or, favorable 
ankylosis of the entire thoracolumbar spine.

The criteria for a 30 percent rating are: forward flexion of 
the cervical spine 15 degrees or less; or, favorable 
ankylosis of the entire cervical spine.

A 20 percent rating is warranted for: forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater 
than 60 degrees; or, forward flexion of the cervical spine 
greater than 15 degrees but not greater than 30 degrees; or, 
the combined range of motion of the thoracolumbar spine not 
greater than 120 degrees; or, the combined range of motion of 
the cervical spine not greater than 170 degrees; or, muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.

A 10 percent rating is provided for: forward flexion of the 
thoracolumbar spine greater than 60 degrees but not greater 
than 85 degrees; or, forward flexion of the cervical spine 
greater than 30 degrees but not greater than 40 degrees; or, 
combined range of motion of the thoracolumbar spine greater 
than 120 degrees but not greater than 235 degrees; or, 
combined range of motion of the cervical spine greater than 
170 degrees but not greater than 335 degrees; or, muscle 
spasm, guarding, or localized tenderness not resulting in 
abnormal gait or abnormal spinal contour; or, vertebral body 
fracture with loss of 50 percent or more of the height.

The fact that the revised criteria include symptoms such as 
pain, stiffness, aching, etc., if present, means that 
evaluations based on pain alone are not appropriate, unless 
there is specific nerve root pain, for example, that could be 
evaluated under the neurologic sections of the rating 
schedule.  See 68 Fed. Reg. 51,455 (Aug. 27, 2003).

Under the new diagnostic criteria, the Board finds the 
veteran's level of limitation of motion does not demonstrate 
or approximate more than the currently assigned 20 percent 
rating that the veteran is currently receiving.  The Board 
finds that the evidence of record does not indicate that the 
veteran has forward flexion of the thoracolumbar spine 30 
degrees or less or more severe symptomatology.  Moreover, 
there is no evidentiary basis warranting a separate 
neurological evaluation.  

The above evidence underlines the limited nature of the 
lumbar findings objectively shown on repeated private and VA 
examinations, with a total lack of any incapacitating 
episodes since September 2002, the cessation of treatment 
noted on VA examination in October 1999, with no private 
treatment since 1999, and no VA treatment since then or 
currently (other than the use of medications with some 
relief).  Even at its worst in 1999 and February 2000, the 
objectively limited low back symptoms clearly did not exceed 
the criteria for a 20 percent rating.  Accordingly, there is 
no basis for a higher evaluation under the revised criteria.


Conclusion

In light of the Board's assessment as to the veteran's 
diminished credibility together with the lack of clinical 
support vis-à-vis the veteran's complaints of pain, the Board 
considers that no further consideration is warranted for the 
veteran's pain complaints.  The Board concludes that 
considering the evidence, the rating criteria, and section 
4.40 and 4.45 and DeLuca-mandated consideration of the extent 
of functional loss in the spine produced by such symptoms as 
pain, weakened movement, excess fatigability, and 
incoordination, the Board finds that, even with consideration 
of the veteran's assertions as to his pain and associated 
functional loss, the current 20 percent rating properly 
compensates him for the extent of his functional loss 
throughout the period on appeal.  

The above determinations are based on consideration of  
pertinent provisions of the rating schedule.  Additionally,  
the Board finds that there is no showing that, at any point, 
the veteran's service-connected low back strain has reflected 
so exceptional or so unusual a disability picture as to 
warrant the assignment of  any higher evaluation on an extra-
schedular basis.  See 38 C.F.R. § 3.321(b)(1) (cited to in 
the March 2000 SOC and the December 2004 SSOC).  In 
accordance with the analysis set forth above pertaining to 
the alleged loss of 9 months of work from 1999 to 2000 as 
well as the veteran's concession that he has worked full tim 
in 2001, the Board concludes that the disability has not 
objectively been shown to markedly interfere with employment 
(i.e., beyond that contemplated in the assigned ratings), to 
warrant frequent periods of hospitalization, or to otherwise 
render impractical the application of the regular schedular 
standards.  In the absence of evidence of any of the factors 
outlined above, the criteria for invoking the procedures set 
forth in 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. 
Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).  

For all the foregoing reasons, the Board finds that 
disability ratings for low back strain in excess of 20 
percent must be denied.  In reaching this conclusion, the 
Board has considered the applicability of the benefit-of-the-
doubt doctrine; however, as the preponderance of the evidence 
is against each claim, that doctrine is not applicable.  See 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. at 53-56 (1990).


ORDER

A rating in excess of 20 percent for low back strain with 
right sacroiliac radiculopathy is denied. 



____________________________________________
D. C. Spickler
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


